t c memo united_states tax_court duane a dworshak petitioner v commissioner of internal revenue respondent docket no filed date duane a dworshak pro_se linette angelastro for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for and an addition_to_tax for failure to timely file under sec_6651 of dollar_figure after concessions the issues for decision are whether petitioner operated his direct marketing activity for profit in we hold that he did whether petitioner may deduct business_expenses for in an amount greater than respondent conceded we hold that he may not whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file his return for we hold that he is section references are to the internal_revenue_code as amended and in effect for rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in california city california when he filed his petition petitioner has been employed by the los angeles county probation department since petitioner was employed as a supervisor at a juvenile detention camp at all times relevant to this case petitioner received wages from los angeles county of dollar_figure in dollar_figure in and dollar_figure in b cell tech around petitioner purchased and began using some health care and nutritional products sold by the cell tech co cell tech petitioner liked the cell tech products he used cell tech directly marketed and distributed its products to the public through outside sales representatives the cell tech sales representative who sold petitioner these products asked him whether he wanted to become a cell tech sales representative as a cell tech sales representative petitioner could earn commissions on customer orders of cell tech products placed through him and customer orders placed through other cell tech representatives recruited by petitioner and other cell tech representatives recruited by them and their recruits the cell tech sales representative told petitioner that she knew of several cell tech representatives who earned sizable commissions petitioner became a cell tech representative in date cell tech was his first independent business venture petitioner was interested in engaging in an activity that would supplement or eventually replace his income from the probation department petitioner believed that his income from direct marketing would increase sufficiently to eventually replace his wages from the probation department the sales representative told petitioner that to get started he would need to spend about dollar_figure for cassette tapes and other sales materials promoting cell tech and its products a mailing list of potential customers and mailing envelopes in which to enclose the cassette tapes and sales materials from date through most of petitioner mailed cell tech sales material packages to potential customers about percent of the people to whom he mailed materials purchased products from him during that time petitioner planned to increase the quantity of the products he sold and the number of sales representatives he recruited he tested products evaluated potential companies and tried to identify the most efficient method of selling products petitioner also bought and read books and periodicals about direct marketing in general and specific companies for which he became or was considering becoming a sales representative petitioner kept records of his customer base his mailings and whether they resulted in sales or recruits and his income and expense receipts for his marketing activity by late petitioner had become dissatisfied with being a cell tech representative in late and in the positive response to petitioner’s cell tech mailings declined to less than percent and many of his customers stopped buying cell tech products petitioner concluded that it was not productive for him to continue mailing cell tech materials he stopped mailing unsolicited sales materials to potential customers and began using telephone calls and meetings to make sales although petitioner continued to be a cell tech representative he reduced his efforts to sell cell tech products and began to look for sales positions with other direct marketing companies c other companies petitioner used some products from other companies to decide whether he wanted to sell those products in and petitioner considered becoming a sales representative for several other direct marketing companies such as awareness co telecard network co the people’s network tpn and vaxa co in and petitioner briefly sold telephone cards as a telecard network co representative but he stopped when he concluded that he could not produce the profits he sought petitioner became a tpn representative in tpn sold subscriptions to the tpn satellite television channel household and personal care products and vitamins offered on tpn’s satellite channel and in tpn’s sales catalog the tpn satellite channel also featured motivational speakers who provided advice and guidance to individuals on self-improvement and or personal development as a tpn representative petitioner earned commissions on subscribers he brought to the tpn satellite channel and on any tpn products purchased by his customers from the tpn satellite channel or sales catalog petitioner focused his marketing activity on selling tpn and its products he called and sent tpn cassettes videotapes and sales materials to potential customers of tpn products in petitioner attended several conferences for tpn representatives in dallas texas where tpn was headquartered the conferences featured direct marketing industry professionals and suppliers of tpn materials and products petitioner made lists of people he believed were potential customers of tpn products and who might be interested in becoming sales representatives petitioner met with these people and distributed sales materials to them from date to date petitioner spent to hours per week on his marketing activity d petitioner’s tax returns petitioner reported gross_income expenses and losses from his marketing activity on his and returns and respondent conceded that petitioner substantiated business_expenses for as follows amount respondent concedes petitioner reported by petitioner substantiated for other income commissions dollar_figure dollar_figure dollar_figure gross_income big_number big_number big_number - expenses advertising big_number big_number big_number dollar_figure car and truck big_number big_number big_number depreciation -0- legal and - - professional services repairs and - - maintenance supplie sec_265 travel - big_number meals and - big_number entertainment utilities other business course sec_126 book sec_22 subscription sec_62 business education - distributorship big_number big_number franchise fees new product - big_number samples product testing big_number big_number big_number total expenses big_number big_number big_number -0- -0- -0- -0- big_number big_number big_number big_number -0- - net_loss big_number big_number big_number petitioner untimely filed his return for on date petitioner reported on the schedule c profit or loss from business he attached to that return that his principal business and product or service was network marketing personal care nutritional products personal development and distributor services opinion a whether petitioner operated his direct marketing activity for profit in background the issue for decision is whether petitioner operated his direct marketing activity for profit in the parties agree that petitioner’s undertakings as a sales representative for various direct marketing companies are one activity a taxpayer conducts an activity for profit if he or she does so with an actual and honest profit objective 81_tc_210 78_tc_642 affd without opinion 702_f2d_1205 d c cir in deciding whether petitioner operated the direct marketing activity for profit we consider the following nine factors the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 through income_tax regs no single factor controls 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs applying the factors respondent contends that the factors in sec_1_183-2 income_tax regs favor respondent except respondent agrees that the appreciation of assets factor does not apply respondent contends that petitioner did not conduct his activity in a businesslike manner keep proper books_and_records or have a business plan we disagree a business plan may be evidenced by actions of the taxpayers where there is no written business plan phillips v commissioner tcmemo_1997_128 petitioner’s actions show that he had an informal business plan he expected to improve his business by increasing the number of customers and recruiting more sales representatives he sought to identify the best companies with which to do business the best products for sale and the most efficient method for marketing those products and for recruiting sales representatives he expected that his income from his marketing activity would ultimately replace his wages from the probation department petitioner kept records of income and expenses from his marketing activities and he kept records of the success rates of his mailings and the size of his customer base a change_of operating methods or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may indicate a profit objective krebs v commissioner tcmemo_1992_154 pirnia v commissioner tcmemo_1989_627 sec_1_183-2 income_tax regs beginning late in petitioner made numerous changes in his direct marketing activity in an attempt to make a profit petitioner searched for different companies for which to sell and he changed his methods when they were not successful he obtained sales positions with other direct marketing companies after he became dissatisfied with being a cell tech representative he stopped sending unsolicited cell tech mailings after concluding they were ineffective as a sales technique and began to use telephone calls and meetings to make sales he briefly became a telecard network co representative in and but stopped when he concluded that the telecard network co would not produce the profits he sought in he became a tpn representative and concentrated his efforts on selling tpn and its products this factor favors petitioner respondent contends that petitioner lacked any expertise in direct marketing we disagree efforts at gaining experience and a willingness to follow expert advice may indicate a profit objective krebs v commissioner supra similarly preparation for an activity by study of its accepted business economic and scientific practices and consultation with those who are expert therein may indicate that the taxpayer entered into the activity for profit id pirnia v commissioner supra sec_1 b income_tax regs petitioner read books and periodicals and attended workshops and conferences to learn about direct marketing this factor favors petitioner from date to date petitioner worked to hours per week on his marketing activity respondent concedes that petitioner spent a significant amount of time on this activity respondent contends that petitioner should have been doing more than he did but respondent does not say what else petitioner should have done this factor favors petitioner petitioner had no previous success in similar activities this factor favors respondent respondent contends that the fact that petitioner had losses from his marketing activity in and shows that petitioner did not have a profit objective we disagree losses_incurred during the startup stage of an activity do not indicate that the activity is not operated for profit if the taxpayer’s losses were not sustained for a period beyond that which is reasonably necessary for him or her to achieve a profit 45_tc_261 affd 379_f2d_252 2d cir this factor is neutral respondent contends that the financial status factor favors respondent because petitioner was employed full time we disagree petitioner earned wages of less than dollar_figure per year in and it does not appear that his aim was to shelter income from tax this factor favors petitioner respondent contends that petitioner conducted his direct marketing activity because he derived pleasure from it we disagree we do not believe petitioner derived a significant amount of personal pleasure from his direct marketing activity this factor favors petitioner we have previously decided whether various direct marketers had profit objectives for example we held that the taxpayers lacked a profit objective in 90_tc_960 affd without published opinion 899_f2d_18 9th cir nissley v commissioner tcmemo_2000_178 and poast v commissioner tcmemo_1994_399 in those cases the taxpayers derived significant amounts of personal pleasure from their amway activities through hosting social gatherings in their homes for prospective customers and attending conventions and seminars for amway representatives thus using the marketing activity to deduct personal travel_expenses as business_expenses see eg elliott v commissioner supra week in hawaii nissley v commissioner supra trips to new york denver atlanta orlando and minneapolis poast v commissioner supra repeated trips to the indianapolis speedway and trips to washington d c california texas and michigan petitioner did not use his marketing activity to deduct personal travel_expenses the taxpayers in nissley said they would continue selling amway products whether or not they were financially successful here as discussed above petitioner changed companies and abandoned unsuccessful sales methods respondent does not contend that this case is like the amway cases in view of the time and effort petitioner spent on his marketing activity the startup nature of the activity and his changes in operations and abandonment of unprofitable methods we find that petitioner operated his direct marketing activity for profit in the commissioner conceded that the taxpayer in brennan v commissioner tcmemo_1997_60 engaged in an amway sales activity for profit respondent’s counsel stated at trial that petitioner probably intended to make a profit from to as an outside sales representative for direct marketing companies however we have decided this issue on the record not on the basis of respondent’s counsel’s statement at trial b whether petitioner may deduct more business_expenses than respondent conceded petitioner contends that he may deduct more expenses for his direct marketing activity for than respondent conceded dollar_figure we disagree at trial petitioner admitted that some of the products he bought may have been for his own use and not for product-testing purposes petitioner did not offer credible_evidence that he had more direct marketing expenses for than the dollar_figure that respondent conceded c whether petitioner is liable for the addition_to_tax for failure to timely file his income_tax return a taxpayer is liable for an addition_to_tax up to percent for failure to timely file a return unless the failure was due to reasonable_cause and not willful neglect sec_6651 respondent has met the burden of production under sec_7491 as to the addition_to_tax for failure to timely file under sec_6651 because petitioner filed his return on date months after it was due on date sec_6072 sec_6012 petitioner testified that he filed his return late because he was busy with his marketing activity this is not reasonable_cause for late filing 53_tc_491 affd 467_f2d_47 9th cir petitioner made no other argument that he is not liable for this addition_to_tax we hold that petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file his return to reflect concessions and the foregoing decision will be entered under rule
